DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 10, 2021.  Claims 14, 17, and 20 have been cancelled.  New claims 32-40 have been added.  Claims 1-10, 29, and 32-40 are currently pending and under examination.
Any objections or rejection not reiterated below are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement filed October 8, 2020 and November 30, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there was no place to sign and date the letter of references provided.  The 1449 form was not presented.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  The “X” documents are attached with the instant office action.


Withdrawal of Rejections



The rejection of claims 1-10, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank CP004022.1 (see attached PDF copy enclosed of nucleic acid sequence) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 2, 6, 7, and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Galata et al. (WO 2017/178558 A1; priority date April 14, 2016) is withdrawn based on the amendment to the claims.

Pending Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Breton (U.S. Patent 6,605,709 B1; previously cited).
Breton disclose an amino acid sequence that is 82.3% identical to SEQ ID NO: 12 of the instant application.  The sequence identified as SEQ ID NO: 6681 in the patent.  The alignment is provided below.  The amino acid at position 5 is mutated from Threonine to Leucine (see alignment of SEQ ID NO: 6681 in child (SN 10/603,114) of issued patent U.S. 6,605,709 B1 attached).  SEQ ID NO: 6681 is also 85.8% identical to SEQ ID NO: 2 of the instant application and 87% identical to SEQ ID NO: 4 of the instant application (see attached alignments).   The positions 761 and 765 have mutations in SEQ ID NO: 6681 versus SEQ ID NO: 2. The Alanine at position 761 is Valine in SEQ ID NO: 6681 and position 765 the alanine is leucine (see alignment between SEQ ID NO: 2 and SEQ ID NO: 6681 attached).  The position 765 in SEQ ID NO: 4 is a Threonine and a Leucine in SEQ ID NO: 6681 (see alignment between SEQ ID NO: 4 and SEQ ID NO: 6681 attached).

Claim(s) 1, 5, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson, M.M. et al. (J. Bacteriol. 190(11): 4027-4037 (2008)).
Pearson, M.M. et al. disclose a nucleic acid sequence that has 100% identity to SEQ ID NO: 3.  The attached alignment is provided that shows 100% sequence identity to SEQ ID NO: 3.

Claim(s) 1, 2, 6, 7, 8, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs K.A. et al., (Science 321 (5886), 256-259 (2008)).
Proteus mirabilis that comprises the amino acids of SEQ ID NO: 2 (100% identity), and SEQ ID NO: 10 (100% identity).  The nucleic acid sequence of SEQ ID NO: 9 is also disclosed in the submission (see multiple attached sequence aligments with file names including SCIENCE_GIBBS_IDSD in file name).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 10, 29, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Breton (U.S. Patent 6,605,709 B1; previously cited), Pearson, M.M. et al. (J. Bacteriol. 190(11): 4027-4037 (2008)), and Gibbs K.A. et al., (Science 321 (5886), 256-259 (2008)).
The claims are drawn to compositions comprising the IdsD protein comprising amino acid sequences identified by SEQ ID NOs. and one or more therapeutic agents or pharmaceutical compositions comprising the IdsD protein and a pharmaceutically acceptable carrier.  
The cited art discloses the IdsD protein with the various SEQ ID NOs. as discussed in the 102 rejections above.  The art does not claim the pharmaceutical composition or a composition with the protein and one or more therapeutic agent(s).  It would have been obvious to the person having ordinary skill in the art to use the IdsD protein as a vaccine candidate, because the art (Breton) disclose that Proteus mirabilis is associated with urinary tract infections (see e.g. col. 1, lines 44-47) and Breton envisions generating vaccines for immunizing an individual against Proteus mirabilis infection (see col. 9, lines 42-49 and col. 37, line 57-col. 40, line 62).  Vaccines are also known to have adjuvants as one or more additional therapeutic agents.  Vaccines are delivered as pharmaceuticals with pharmaceutical carriers.  It is not inventive to 
	Therefore, a person having ordinary skill in the art would have been motivated to try to manufacture a vaccine candidate for patients who have long-term urethral catheterization so as to prevent urinary tract infections.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        May 21, 2021